COOK, Judge
(concurring):
Certain reservations as to footnote 6 impel me to comment upon it. In my opinion, congressional authority to treat conspiracy and the substantive offense which is the object of the illegal agreement as separately punishable acts is not fully determinative of the issue. Article 56, Uniform Code of Military Justice, 10 U.S.C. § 856, confers authority upon the President to fix limits of punishment. I construe that authority to allow the President, if he wished, to direct that conspiracy and the substantive offense not be separately punishable. Consequently, reference to, and consideration of, what the President has done is essential to determination of the issue before us. As the text of the principal opinion indicates, in the substantive provisions of the Code, Congress has authorized separate punishment. In the Manual for Courts-Martial, United *476States, 1969 (Rev), the President made manifest that such separateness was to continue. In other respects, I agree with, and concur in, the principal opinion.